—Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered September 7, 1994, convicting him of criminal possession of a controlled substance in the seventh degree (two counts) and unlawful possession of marihuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant waived his claim that the trial court failed to conduct a sufficient inquiry into whether the jury was exposed to a newspaper article detailing his involvement in an unrelated crime (see, People v Albert, 85 NY2d 851). In any event, under the circumstances of this case, we find that the defendant was not prejudiced by any alleged deficiencies in the court’s inquiry (see, People v Costello, 92 AD2d 947). Miller, J. P., Ritter, Altman and Krausman, JJ., concur.